     Case 1:19-cv-01629-AWI-SAB Document 11 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MAXCIME CAGAN,                                     Case No. 1:19-cv-01629-AWI-SAB (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, AND DISMISSING
13            v.                                         ACTION, WITH PREJUDICE, FOR FAILURE
                                                         TO STATE A CLAIM UPON WHICH RELIEF
14    S. LAKE, et al.,                                   MAY BE GRANTED
15                       Defendants.                     (ECF No. 7)
16

17          Plaintiff Maxcime Cagan is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

19   Narcotics, 403 U.S. 388 (1971). This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 13, 2019, the assigned Magistrate Judge issued findings and

22   recommendation, recommending that this action be dismissed, with prejudice, for failure to state

23   a cognizable claim upon which relief may be granted. (ECF No. 7.) The findings and

24   recommendation were served on Plaintiff and contained notice that any objections thereto were to

25   be filed within thirty (30) days after service. (Id. at 8.) Following an extension of time, Plaintiff

26   filed objections to the findings and recommendation on January 16, 2020. (ECF No. 10.)

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s
                                                        1
     Case 1:19-cv-01629-AWI-SAB Document 11 Filed 01/06/21 Page 2 of 2


 1   objections, the Court finds that the Magistrate Judge’s findings and recommendation are

 2   supported by the record and by proper analysis.

 3          Accordingly, it is HEREBY ORDERED that:

 4          1.     The findings and recommendations issued on December 13, 2019, (ECF No. 7),

 5                 are adopted in full;

 6          2.     This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim

 7                 upon which relief may be granted; and

 8          3.     The Clerk of the Court is directed to close this case.

 9
     IT IS SO ORDERED.
10

11   Dated: January 6, 2021
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
